DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “tortuosm” appears to contain a typo.
Claims 2 through 5 are objected to because of the following informalities: “adding” should be “further comprising”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “effective to overcome sleep issues”, in which “sleep issues” indicate an unclear range of conditions.  “Sleep disorders” would be understood as different types of 
Claim 5 recites further ingredients to those in claim 1, however the absence of an “and” or “or” after Theanine and preceding L-ergothioniene renders it ambiguous whether all six of the ingredients or less than all of the six are required in claim 6.  

Citation of Relevant Art
Enzyme treated asparagus extract was shown to increase sleep efficiency (Abstract, Ito, T., et al., Effects of Enzyme-Treated Asparagus Extract on Heat Shock Protein 70, Stress Indices, and Sleep in Healthy Adult Men, Journal of Nutritional Science and Vitaminology, Print ISSN : 0301-4800 (2014)
Curry tree leaf extract was shown to have CNS-stimulating effect (Brind, L., et l., Evaluation of central nervous system stimulating and analgesic activities of Murraya koenigii leaves, Journal of Acute Medicine 4 (2014) 81-85)
Nobiletin, a citrus polymethoxylated flavone, was shown to enhance circadian rhythm and suggested for treating sleep disorders (He, B., et al., The Small Molecule Nobiletin Targets the Molecular Oscillator to Enhance Circadian Rhythms and Protect against Metabolic Syndrome, Cell Metabolism 23, 610–621, April 12, 2016)
Sceletium tortuosum extract produced positive changes in moods and sleep (Abstract, Chiu, S., et al., Proof-of-Concept Randomized Controlled Study of Cognition Effects of the Proprietary Extract Sceletium tortuosum (Zembrin) Targeting Phosphodiesterase-4 in Cognitively Healthy Subjects: Implications for Alzheimer’s Dementia, Evidence-Based 
Ashwagandha is a known relaxant (para.0028, US 20100160299)
Black turmeric is known to prolong sleep (p.2 right col., Venugopal, A., et al., Medicinal Properties Of Black Turmeric: A Review, Vol 4, Issue 3, pp.1-4 (2017))
 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615